Citation Nr: 1645547	
Decision Date: 12/05/16    Archive Date: 12/19/16

DOCKET NO.  10-35 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a back disorder.

2.  Entitlement to a disability rating in excess of 30 percent for a cervical spine disability.  

3.  Entitlement to an earlier effective date than April 23, 2009, for a disability rating in excess of 30 percent for a cervical spine disability.  

4. Entitlement to a compensable disability rating for left ear hearing loss prior to July 28, 2015, and a rating in excess of 40 percent since.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel


INTRODUCTION

The Veteran served on active duty from November 1959 through February 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  In that rating decision, the RO granted an increased disability rating of 30 percent, effective from April 23, 2009, for the Veteran's cervical spine disability.  In that rating decision, the RO also denied the Veteran's claim for a compensable disability rating for left ear hearing loss and declined to reopen the Veteran's claim for service connection for a back disorder, diagnosed as dorsal scoliosis.  

In July 2013, the Board remanded this claim for the issuance of a Statement of the Case.  At that time, the issue noted on the first page of the decision pertaining to new and material evidence was characterized as specifically referring to dorsal scoliosis.  However, the Veteran raised the issue currently on appeal as a back disorder, which has since been diagnosed as lumbar spine degenerative disc disease.  In this regard, the Board notes that the United States Court of Appeals for Veterans Claims (Court) held that a claimant's identification of the benefit sought does not require any technical precision.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) ("It is the pro se claimant who knows that symptoms he is experiencing and that are causing him disability...[and] it is the Secretary who know the provisions of title 38 and can evaluate whether there is a potential under the law to compensate an averred disability based on a sympathetic reading of the material in a pro se submission.")  A claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (to the effect that, when determining the scope of a claim, the Board must consider "the claimant description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim"); Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008) (to the effect that the Board is required to consider all issues raised either by the claimant or the evidence of record); 38 C.F.R. § 3.159(c) (2015).   

However, the Board notes that the United States Court of Appeals for the Federal Circuit has held that, for purposes of determining whether a new claim has been submitted under 38 U.S.C.A. § 7104(b), the "factual basis" of a service connection claim is the Veteran's disease or injury, rather than the symptoms of that disease or injury.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996). 

Further, the Court has determined that the scope of Boggs and Ephraim is limited to claims to reopen.  Specifically, the Court stated that Boggs, as well as Ephraim, relies upon a diagnosis to define the scope of a claim only retrospectively-after there has been a finding of fact based upon competent medical evidence.  See Clemons v. Shinseki, 23 Vet. App. 1, 8 (2009).  In contexts of section 5108 and requests to reopen, this accomplishes a balancing effect that preserves the finality of agency decisions while not precluding Veterans from pursuing claims based on evidence of injuries or diseases distinct from those upon which benefits have been denied.  Id.  However, the Court determined that the advantages of treating separate diagnoses as separate claims in cases to reopen do not exist where separate diagnoses are rendered for the same reported symptoms during the initial processing of a claim for benefits.  Id.   

Therefore, under Boggs and Ephraim, new and material evidence is required to reopen the Veteran's claim of entitlement to service connection for this disorder.  As the Board determines herein that such evidence sufficient to reopen the Veteran's claim has been received, the Board has recharacterized his claim of service connection for dorsal scoliosis pursuant to Brokowski, Robinson, and Clemons as entitlement to service connection for a back disorder.

In July 2013, the Board also determined the Veteran raised the issues of entitlement to service connection for right ear hearing loss, and a claim of clear and unmistakable error (CUE) in the August 1962 rating decision with respect to the noncompensable rating that was initially assigned for the service-connected cervical spine disability.  For reasons unknown to the Board, these matters have not yet been adjudicated.  Therefore, the Board still does not have jurisdiction over them, and they are again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

In this decision, the Board is reopening a claim of entitlement to service connection for a back disorder but is remanding a determination of this issue on the merits pending further development by the AOJ.  In addition, the issues of entitlement to an increased rating for left ear hearing loss and entitlement to an earlier effective date are remanded to the AOJ.  


FINDINGS OF FACT

1.  In a final decision issued in August 1962, the RO denied service connection for dorsal scoliosis.  

2.  Evidence added to the record since the final August 1962 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a back disorder.

3.  The Veteran's cervical spine disability has not been characterized unfavorable ankylosis of the cervical spine.   

4.  The Veteran's right upper extremity radiculopathy is characterized by mild incomplete paralysis of the median nerve.  

5.  The Veteran's left upper extremity radiculopathy is characterized by mild incomplete paralysis of the median nerve.


CONCLUSIONS OF LAW

1.  The August 1962 rating decision that denied service connection for dorsal scoliosis is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).  

2.  New and material evidence has been received in order to reopen the claim of entitlement to service connection for a back disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  The criteria for a disability rating in excess of 30 percent for the cervical spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, DC 5242 (2015).

4.  Entitlement to a separate disability rating of 10 percent for radiculopathy of the right upper extremity is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.124a, DC 8515 (2015).

5.  Entitlement to a separate disability rating of 10 percent for radiculopathy of the left upper extremity is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.124a, DC 8515 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The VA has a duty to provide specific notification to the Veteran and assist him with the development of evidence pursuant to the Veterans Claims Assistance Act (VCAA).  In a claim for an increased evaluation, the VCAA requires generic notice, that is, namely, information sent to the Veteran indicating that he or she must submit evidence demonstrating a worsening or increase in severity of the disability, the effect that worsening has on employment, and general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Here, the duty to notify was satisfied by way of a letter sent to the Veteran in May 2009.

As to VA's duty to assist, pertinent records from all relevant sources identified by the Veteran, and for which he authorized VA to request, have been obtained.  38 U.S.C.A. § 5103A.  VA has associated the relevant service treatment records, and post-service VA and private medical records with the claims folder for the claim for an increased rating for his cervical spine. 

The Board notes that in accordance with the July 2013 Board remand, the Veteran was afforded a VA examination in July 2015 and June 2016 concerning his claim for increase.  With regard to this examination, the Board observes that a new precedential opinion that could arguably impact this case was recently issued by the United States Court of Appeals for Veterans Claims (Court).  In Correia v. McDonald, ___Vet. App. ___, No. 13-3238, 2016 WL 3591858 (July 5, 2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, whenever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  The Board recognizes that the June 2016 VA examination does not reflect all of the aforementioned information necessary to comply with the requirements under Correia.  However, as the Veteran is already in receipt of the maximum schedular evaluation for a rating based on range of motion findings for the entire period on appeal, the Board finds that strict compliance with the Correia mandate in this particular case is unwarranted as additional evidence demonstrating further loss of motion would not further the Veteran's cause and result in an unnecessary delay.  Specifically, and as will be discussed in more detail below, the Veteran is currently rated at 30 percent for his cervical spine disability.  The higher ratings require a showing of ankylosis which, by definition, requires fixation of the spinal segment.  Therefore, in this instance, the Board finds that further development pursuant to Correia would be unproductive, thus VA has fulfilled its duty to assist.  38 C.F.R. § 3.159 (c)(2). 

Furthermore, the Board finds that there has been substantial compliance with the July 2013 Remand instructions.  In addition to the aforementioned VA examination, the RO associated updated VAMC treatment records with the claims file.  The VA also provided the Veteran with notice and opportunity for assistance with obtaining his private treatment records.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Moreover, the Board observes that the examinations provided are adequate because they include all information needed to rate the disability and there is no allegation or evidence that the disability has worsened since the most recent VA examination.  Cf. Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination). 

The VA's duty to assist in the development of the claim is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, Smith v. Principi, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).



II.  New and Material Evidence

The Veteran is seeking service connection for a back disorder that he states began during his military service and has continued since.

In an August 1962 rating decision, the RO denied entitlement to service connection for dorsal scoliosis on the basis that the diagnosed disorder of the lumbar spine was found to be dorsal scoliosis, which was noted to be a developmental abnormality.  In reaching this determination, the RO considered the Veteran's service treatment records and noted that such revealed that he complained of a spinal injury to his neck; however, his discharge examination was negative as it pertained to his lower back.  The Veteran was advised of the decision and his appellate rights, but did not appeal.  Therefore, the August 1962 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015). 

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.   

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

In the prior final August 1962 decision, the RO denied the claim because the evidence showed the diagnosed disability, dorsal scoliosis, was not a disability for which service connection could be established.  However, since the August 1962 decision, the Veteran has submitted VA treatment records dated through 2016 and the report of a VA examination dated June 2009.  The June 2009 VA examination shows diagnoses of chronic pain syndrome of thoracolumbar spine, age related degenerative changes of the lumbar spine, and mild scoliosis of the thoracic spine.  Additionally, the Veteran reported that he has had continuous symptoms of pain associated with these diagnoses pertaining to his low back since his military service.  

As previously explained, the credibility of this additional evidence is presumed for the limited purpose of determining whether this evidence is new and material.  Justus, 3 Vet. App. 510, 513 (1992).  Therefore, the Board finds that the new evidence tends to prove a previously unestablished fact necessary to substantiate the underlying claim of service connection for a back disability.  Consequently, the newly received evidence raises a reasonable possibility of substantiating the Veteran's claim.  Accordingly, the claim of is reopened. 

II.  Increased Rating

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2015).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991). 

Instead, the Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The provisions of 38 C.F.R. § 4.59 are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011). 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Also, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

VA regulations require that disability evaluations be based upon the most complete evaluation of the condition that can be feasibly constructed with interpretation of examination reports, in light of the whole history, so as to reflect all elements of the disability.  Medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10 (2015). 

The Veteran's statements describing the observable symptoms of his service-connected disability are deemed competent evidence.  38 C.F.R. § 3.159(a)(2).  However, these statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria. 

The Veteran's service-connected cervical spine disability is currently rated at 30 percent pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5242.   

Under VA's Rating Schedule, the applicable criteria for evaluating disability of the spine provide a single set of criteria for rating conditions of the spine, the General Rating Formula for Disease and Injuries of the Spine (General Rating Formula), no matter which spine-related diagnostic code applies.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.  Note (6) of the General Rating Formula provides that service-connected disability of the thoracolumbar and cervical spine segments are to be separately evaluated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a, The Spine, General Rating Formula for Diseases and Injuries of the Spine, Note (6). 

Under the General Rating Formula, spine disabilities with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, are evaluated according to the criteria below.  38 C.F.R. § 4.71a, The Spine, General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Codes 5235 to 5243.

A 30 percent rating is warranted for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  Id.

In addition to Note (6) discussed above, the notes listed below apply to the General Rating Formula for Diseases and Injuries of the Spine: Note (1) Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  (See also 38 C.F.R. § 4.71a, Plate V).

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 60 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  A 20 percent rating is warranted when there are incapacitating episodes having a total duration of at least two weeks, but less than four weeks during the past 12 months.  Id.

For purposes of evaluation under Diagnostic Code 5243 (Intervertebral Disc Syndrome), an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, The Spine, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1).

If intervertebral disc syndrome is presented in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes, or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a, The Spine, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (2).

There are no separate disability ratings in effect for any associated neurologic impairment related to the cervical spine disability.  But consideration of associated objective neurologic abnormalities is inherent in the evaluation of the spine rating claims on appeal.  See Note (1) following 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine. 

Therefore, as part of the current appeal and as explained in detail below, the Board has considered the presence and extent of any separate objective neurologic abnormalities associated with the service-connected cervical spine disabilities.  

The Board has reviewed the pertinent competent evidence of record throughout the appeal period.  It should first be noted that there is no medical evidence on file, or claim by the Veteran, of any significant level of incapacitating episodes so as to warrant an evaluation for intervertebral disc syndrome based on incapacitating episodes.  The Veteran does not claim, and the evidence on file does not show that for any part of the appeal there is any significant extent of incapacitating episodes of acute signs and symptoms due to intervertebral disc syndrome involving the cervical spine that required bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, The Spine, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1).  In this regard, there is no evidence of incapacitating episodes necessitating bed rest noted at any point during this appeal.  

Thus, an evaluation in excess of the existing ratings in effect for the cervical spine disability is not warranted at any time during the appeal period on the basis of the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  

The Veteran's VA treatment records dated through September 2016 show his continuous complaints of pain and treatment for his service-connected cervical spine disability.  However, there is no indication the Veteran suffers from unfavorable ankylosis of the cervical or entire spine to thus warrant a rating in excess of 30 percent.  

In fact, the reports of the June 2009, July 2015, and June 2016 VA examinations similarly show flexion, at worst, limited to 15 degrees, with pain at the endpoint.   

Based on the objective range of motion findings for this period on appeal the evidence does not show the Veteran meets the criteria for a disability rating in excess of 30 percent.  The most limited motion evidenced of flexion to 15 degrees is contemplated by the 30 percent rating.  The evidence during this period does not show that the Veteran's cervical spine disability is productive of unfavorable ankylosis of the cervical spine, or favorable ankylosis of the entire thoracolumbar spine.  Although the Veteran experiences limitation of motion, the evidence shows that he retains some motion of the cervical spine and that the disability picture does not equate to that of ankylosis.

The Board has considered whether a higher disability rating is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; see also Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The Veteran has consistently complained of pain and stiffness in his neck, which were noted during his several VA examinations.  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath, 1 Vet. App. at 592.  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  

Despite the Veteran's complaints of pain, this did not result in unfavorable ankylosis as the Veteran was still able to demonstrate range of motion during his VA examinations, albeit extremely limited in flexion to only 15 degrees, as evidence by the June 2009 VA examination.  Although pain may cause functional loss, pain itself does not constitute functional loss.  Mitchell, 25 Vet. App. at 32.  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.; see 38 C.F.R. § 4.40.  Here, the VA compensation examinations did not reveal additional functional impairment, including additional limitation of motion, on account of his pain, etc, that was not already contemplated by the range of motion measurements set forth in the reports.  Thus, a higher rating is not warranted for either rating period on appeal even with consideration of painful motion and other factors.

As noted previously, in addition to considering the orthopedic manifestations of the cervical spine disability, VA regulations also require that consideration be given to any associated objective neurologic abnormalities, which are to be evaluated separately under an appropriate diagnostic code.  Here, the evidence of record does show radicular symptoms in the Veteran's upper extremities, bilaterally.  Specifically, the first diagnosed neurological symptoms associated with the cervical spine disability were found during the June 2016 VA examination.  At that time, the examiner provided a diagnosis of bilateral, mild radiculopathy of the upper extremities.  The Board notes one VA treatment record dated from January 2010 reports the Veteran's complained of occasional radiation in the right shoulder and neck, wrapping around his side.  However, no diagnosis was provided.  

Pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8515 is warranted for paralysis of the median nerve.  Under this code, incomplete paralysis of the median nerve of the major hand warrants a 10 percent rating when mild, a 30 percent rating when moderate, and a 50 percent rating when severe.  Complete paralysis of the median nerve of the major hand warrants a 70 percent rating.  For the minor hand. Incomplete paralysis of the median nerve warrants a 10 percent rating when mild, a 20 percent rating when moderate, and a 40 percent rating when severe.  Complete paralysis of the median nerve of the minor hand warrants a 60 percent rating.  38 C.F.R. § 4.124a, Diagnostic Code 8515.

Based on the evidence of record as discussed above, the Board finds a rating of 10 percent for bilateral upper extremity radiculopathy is warranted.  See June 2016 VA Examination.  

The Board also notes that there is no evidence of other neurological impairments, such as bowel or bladder impairments as he specifically denied these symptoms throughout the pendency of his appeal.   

In reaching the above conclusions, the Board has not overlooked the Veteran's statements in support of his claim regarding the severity of his cervical spine disability.  In this regard, the Veteran is competent to report on factual matters of which he has firsthand knowledge, e.g., experiencing chronic pain and stiffness due to the neck disability.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Veteran has provided lay evidence with respect to the presence of pain and the severity of such during his several VA examinations.  He is competent to provide such statements, and the Board finds that these statements are credible.  The Veteran's reported symptomatology has been noted in the rating decisions above, and the Board has considered the Veteran's reports with respect to pain in evaluating his assigned rating.  With respect to the Rating Schedule, the criteria set forth therein generally require medical expertise where the types of findings required are not readily observable by a lay person.  Therefore, the objective medical findings provided by the Veteran's VA examination reports have been accorded greater probative weight where applicable.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) ("[t]he probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches . . . the credibility and weight to be attached to these opinions [are] within the province of the adjudicator.").

The Board has considered whether additional staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected cervical spine disability; however, the Board finds that his symptomatology has been consistent throughout the period on appeal, comprised of pain and limitation of motion and neurologic complaints for which he has now been separately compensated.  Therefore, assigning additional staged ratings for such disability is not warranted. 

Other Considerations

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321 (b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
 § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension  Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's cervical spine with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated.  In this regard, the Veteran's 30 percent rating for the cervical spine and 10 percent separate ratings for bilateral radiculopathy of the upper extremities contemplates the functional limitations caused by his neck and radicular discomfort.  In sum, the Veteran's symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the neck provide disability ratings on the basis of limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (providing ratings on the basis of ankylosis and limitation of motion).  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss, to include the resulting impact on the Veteran's physical activities, to include when lifting, bending, and after prolonged walking, standing, or sitting.

Furthermore, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his cervical spine disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  In this regard, there is nothing exceptional or unusual about the Veteran's low back disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  Accordingly, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

Finally, the Board has contemplated whether consideration of a total disability rating based on individual unemployability (TDIU) is warranted.  At this point in the Veteran's appeal, he has not asserted, and there is no evidence of unemployability due to the cervical spine disability; thus, the question of entitlement to a TDIU is not raised.

IV.

The Veteran argues that an earlier effective date for the 30 percent evaluation for his cervical spine is warranted because the disability has been severely disabling since service, and thus the effective date of the 30 percent rating should relate back to his initial date for the establishment of service connection for this disability, February 21, 1962.  

The basic facts are not in dispute.  Documentation in the claims folder discloses that service connection was granted effective February 21, 1962.  The record shows that letters notifying the Veteran that the RO determined that he was entitled to a noncompensable disability rating for his cervical spine disability are of record.  

The provisions governing the assignment of the effective date of an increased rating are set forth in 38 U.S.C.A. § 5110 (a) and (b)(2), and 38 C.F.R. §3.400 (o).  The general rule with respect to effective date of an award of increased compensation is that the effective date of award "shall not be earlier than the date of receipt of the application thereof."  38 U.S.C.A. § 5110 (a).  This statutory provision is implemented by regulation that provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400 (o)(1). 

An exception to that rule regarding increased ratings applies, however, under circumstances where the evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  If an increase in disability occurred within one-year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. 5110 (b)(2); Dalton v. Nicholson, 21 Vet. App. 23, 31-32 (2007); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R.  3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).

A careful review of the record fails to disclose that, following the RO's, decision that determined he was entitled to compensable evaluation for this disability, the Veteran filed either a formal or informal claim prior to April 23, 2009.  Further, there is no probative medical evidence prior to April 23, 2009, upon which the current 30 percent rating is based.  As such, in assigning April 23, 2009, as the effective date for the increased evaluation, VA has already assigned the earliest possible effective date for the 30 percent rating for the Veteran's cervical spine disability because that was the earliest medical evidence showing that the disability warranted that evaluation.  It thus follows that an effective date prior to that time must be denied.


ORDER

New and material evidence having been received, the appeal to reopen a claim of entitlement to service connection for a back disorder is granted.

A disability rating in excess of 30 percent for the cervical spine disability is denied.  

Since June 14, 2016, a separate disability rating of 10 percent, but no higher, for left upper extremity radiculopathy is granted, subject to the laws and regulations governing the payment of monetary awards.

Since June 14, 2016, a separate disability rating of 10 percent, but no higher, for right upper extremity radiculopathy is granted, subject to the laws and regulations governing the payment of monetary awards.


REMAND

Before addressing the Veteran's remaining claims on appeal, the Board finds that additional development of the evidence is required and, therefore, the case is remanded to the agency of original jurisdiction for the action discussed herein.

VA has a duty to assist claimants in the development of facts pertinent to claims and VA must accomplish additional development of the evidence if the record before it is inadequate.  See 38 U.S.C.A. § 5103A.  The Board regrets the additional delay that will result from this remand.  Nevertheless, the Board is constrained by the fact that proper adjudication of the claims requires additional development.

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case. 

Here, the Board finds that a contemporaneous VA compensation examination is necessary to decide the claim pertaining to the Veteran's back disorder.  In this regard, the Board acknowledges that the Veteran was afforded a VA examination in April 1962.  However, such examination does not provide an opinion as to the nature and etiology of his now diagnosed degenerative disc disease of the lumbar spine as he was previously only diagnosed with dorsal scoliosis.  As such, a VA compensation examination to determine the nature and etiology of this diagnosed disorder is necessary.  

Next, concerning the Veteran's claim of entitlement to a disability rating in excess of 40 percent for left ear hearing loss, the Board notes that this issue is inextricably intertwined with the referred claim for service connection for right ear hearing loss.  Specifically, if service connection is granted for right ear hearing loss, the Veteran's service-connected hearing loss would become bilateral as a result of that decision, rather than just unilateral, so there is a different method of rating his hearing loss because the hearing impairment in both ears has been determined to be related to his military service rather than in just one ear.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).

Further, as noted in the Board's July 2013, the Veteran's representative alleged clear and unmistakable error (CUE) in the prior August 1962 rating decision that assigned a noncompensable rating for the cervical spine.  In addition, in the July 2013 Board remand, it was determined that the CUE matter was inextricably intertwined with the issues on appeal and directed the RO adjudicate the CUE matter.  The Veteran's CUE challenge must be adjudicated by the RO in the first instance.  See Jarrell v. Nicholson, 20 Vet. App. 326, 333 (2006) (en banc); Huston v. Principi, 18 Vet. App. 395, 402-03 (2004).  

Finally, the AOJ should ensure that any relevant, unassociated records must be obtained prior to adjudication of the remaining claims on appeal.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be given an opportunity to submit any treatment records or statements addressing the etiology of his back disorder.  Thereafter, obtain any private and VA treatment records not currently associated with the claims file.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After obtaining all outstanding records, the Veteran should be scheduled for an appropriate VA examination in order to determine the nature and etiology of all currently diagnosed back disorders.  All indicated tests and studies should be undertaken.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

The examiner must identify all back disorders found to be present.  With respect to each such disorder found, the examiner should opine whether it is at least as likely as not related to the Veteran's military service.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his variously diagnosed back disorders and his continuous complaints of pain since his military service.  The rationale for any opinion offered should be provided.

3.  Next, if, and only if, service connection for right ear hearing loss is established by the AOJ, schedule another VA audiology examination to reassess the severity of the Veteran's service-connected hearing loss (which would then be considered bilateral rather than just unilateral).  The claims file, including a complete copy of this remand, should be made available to and reviewed by the examiner for the pertinent medical and other history.  All necessary diagnostic testing and evaluation must be performed.  In reassessing the severity of this disability, the examiner must fully describe the effects, if any, of this disability on the Veteran's occupational functioning and day-to-day activities.  The examiner must set forth a complete rationale for all findings and conclusions, if necessary citing to specific evidence in the file.

4.  The RO must adjudicate the issues of clear and unmistakable error in the August 1962 rating decision that assigned a noncompensable evaluation for the cervical spine disability.  

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M.N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


